Reynolds, J.
(Concurring). While I agree with the result reached, I have great doubt that any actionable negligence was shown here on the part of the appellant or that any causal relationship was established between the alleged dripping of water from *762appellant’s building and the existence of ice on the sidewalk. To make out a prima facie ease there must be a factual showing of conditions from which the negligence of the appellant and the causation of the accident can be reasonably inferred. A mere resort to the photographs instantly shows that the sidewalk in front of appellant’s premises was in excellent condition and was in the best condition of any sidewalk in the block. It seems obvious that any water which was cast upon the sidewalk was precipitation which struck the front of the building and found its way to the sidewalk. This is true of any building in the city and, of course, cannot be used as a basis for actionable negligence; rather the evidence indicates that the sole cause of the accident was the result of a general massive icy condition for which appellant was in no way responsible (Taylor v. City of Yonkers, 105 N. Y. 202; White v. State of New York, 11 A D 2d 871; Callwood v. Consolidated Edison Co. of N. Y., 286 App. Div. 838; McCarthy v. Gallo, 283 App. Div. 835; Quigley v. State of New York, 281 App. Div. 185; cf. Wragge v. Asphalt Constr. Co., 17 N Y 2d 313). Moreover, the jury was allowed to speculate that some of the ice on the sidewalk resulted from drippings of precipitation from an inverted “V” over the entranceway, having dropped from projections above, but again a resort to the photographs shows that this inverted “ V ” is considerably indented and any drippings from the projection above, or even from the roof, would fall not on this inverted “V” but on the properly pitched sidewalk whence it would run to the street. The drippings if any from the inverted “ V ” would be a result of precipitation falling against the front of the building. Finally, respondent’s case must stand or fall on the minimal and trivial depression and separation between the concrete and the blacktop which would probably hold about a half-cup of water. Respondent’s testimony that she could identify the particular spot where she fell as on this trivial depression, one quarter of an inch deep and at its widest point one and three-quarters inches, when there were over 14 inches of hard-packed snow and ice covering the whole general area is incredible. As the court said in Solomon v. Somerman (18 A D 2d 696, 697, mot. for lv. to app. den. 13 N Y 2d 598) where the complaint was dismissed: “ There was no evidence that the individual defendants created a condition on the sidewalk more dangerous or hazardous than the existing condition already created by the natural accumulation of snow and ice”. To be actionable a defect in a sidewalk must be of such a nature that a reasonably prudent person would foresee the possibility of injury to a user. The alleged defect is not of such a character as to impose liability (cf. Fox v. Brown, 15 N Y 2d 597; Lynch v. City of Beacon, 295 N. Y. 872; Clemmons v. Cominskey, 1 A D 2d 933, affd. 2 N Y 2d 958). Upon a retrial the attention of the trial court in connection with the charge as to proximate cause is directed to Restatement of the Law of Torts, vol. 2, 2d, § 431; 1 NY PJI 148, PJI 2:70; see Dunham v. Village of Canisteo, 303 N. Y. 498, 504; Bugg v. State of New York, 284 App. Div. 179; Klein v. Kerlim Realty Corp., 184 Misc. 852, affd. 269 App. Div. 934.